Title: William F. Gray to James Madison, 19 November 1830
From: Gray, William F.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Fred.b.g
                                
                                 Nov. 19. 1830
                            
                        
                        
                        James Madison, ⅌ order
                        Bought of Wm. F. Gray
                        1 Rm. Letter paper   4.75
                        1 " Writing paper 2.50
                        1 tb. Sealing Wax 2."
                        _____
                        $9.25
                        
                                                 
                            Dear Sir,
                            
                        
The above named articles are sent to Mr. Allen’s as you directed. I have not in store any such paper as the
                            sample you sent me. I will order some forthwith, and I hope to have it by this day week, and will send it to you by first
                            opportunity. Very Respectfully Your obt. Svt.
                        
                            
                                W. F. Gray
                            
                        P. S. Should either the writing paper or the wax not answer your purposes, pray return them without hesitation.
                    